DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 6/3/22 are acknowledged. Claims 11, 18, and 25 have been amended. Claims 1-10, 12-13, 16, and 19-21 have been canceled. Claims 11, 14-15, 17-18, and 22-32 are pending and under examination.  
Withdrawn Rejections
The rejection of claims 11, 14-15, 17-18, and 22-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications
subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 5 of the previous Office action.
The rejection of claims 11, 14-15, 17-18, and 22-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,844,104 B2, published November 24, 2020, is withdrawn in light of Applicant’s statement that the claimed invention and the subject matter disclosed in the ‘104 patent were owned by the same person not later than the effective filing date of the claimed invention. See paragraph 12, page 6 of the previous Office action. 
Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 14-15, 17-18, and 22-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5- 8 of U.S. Patent No. 10,844,104 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an IL-7 fusion protein comprising 
a modified IL-7 having the structure of A-IL-7, wherein A is an oligopeptide consisting of 1-10 amino acids selected from the group consisting of glycine and methionine, and IL-7 comprises an amino acid sequence of SEQ ID NO: 1; and 
a modified Fc region comprising Formula (I): N’-(Z1)p-Yq-Z2-Z3-Z4-C’, wherein N ' is the N - terminus of a polypeptide and C ' is the C-terminus of a polypeptide; p or q is an integer of 0 or 1; Z1 is an amino acid sequence comprising 5 to 9 consecutive amino acid residues in the N- terminus direction starting from the 98th position of SEQ ID NO: 7, Y is an amino acid sequence comprising 5 to 64 consecutive amino acid residues in the N-terminus direction starting from the 162nd  position of SEQ ID NO: 7, Z2 is an amino acid sequence comprising 4 to 37 consecutive amino acid residues in the C-terminus direction starting from the 163rd position of SEQ ID NO: 7, Z3 is an amino acid sequence comprising 70 to 106 consecutive amino acid residues in the N- terminus direction starting from the 220th  position of SEQ ID NO: 8, and Z4 is an amino acid sequence comprising 80 to 107 consecutive amino acid residues in the C-terminus direction starting from the 221st position of SEQ ID NO: 8. Both sets of claims recite that the modified immunoglobulin Fc region is selected from the group consisting of SEQ ID NOs: 9-14. 
The difference between the instant claims and the ‘104 patent claims is that the instant claims are directed to a method. However, the fusion protein recited in the ‘104 claims is required to practice the instant method. Further, the specification of the ‘104 claims discloses the use of the fusion protein is for treating cervical cancer (See columns 11 and 20). Thus, the instant claims and the ‘104 claims are not patentably distinct. 
Applicant’s Arguments
Applicant requests that the double patenting rejection be held in abeyance until the claimed subject matter is otherwise deemed allowable. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claim Status
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646